Citation Nr: 1636091	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-37 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1972 to October 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in March 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a respiratory disorder as a result of active service.  In its March 2014 remand the Board's directives instructed the AOJ to obtain pertinent VA treatment records.  It was noted that the Veteran reported having received VA treatment for walking pneumonia during the period from 1995 to 1999 and that he reported he was currently receiving VA treatment for asthma.  VA treatment records dated from May 2003 to April 2014 were obtained.  However, there is no indication of any specific effort to obtain copies of VA treatment records dated from 1995 to 1999.  It is significant to note that VA treatment reports dated in May 2003 noted a history of pneumonia in 1977 and in 1996.  Such strongly suggests the existence of VA treatment records that pre-date May 2003.  The question of whether or not those records are available remained unclear.  The Court has held that a remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

A September 2008 VA examination found pulmonary function testing was within normal limits, and that there was no objective evidence or pneumonia nor of a history of pneumonia.  In so finding, the examiner noted that service and VA treatment records had not been provided and that the opinion should not be held to the indicators upon quality review.  VA treatment records obtained since the March 2014 remand include diagnoses of asthma without opinion as to etiology and show that inhaler medication has been prescribed.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds an additional VA medical examination is required for an adequate determination.  Prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.  A specific request must be made for any record of treatment during the period from 1995 to 1999 at VA medical facilities in Orlando, Florida.

2.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has currently or at any time during the appeal period a respiratory disorder, including asthma or residuals of pneumonia, that:

a. had its onset in service, 
b. is etiologically related to his active service, to include as a result of treatment for pneumonia and upper respiratory infection in February 1977 and for a resolving upper respiratory infection in May 1972.

Unless VA records show the contrary, the examiner should accept the Veteran's reported history having pneumonia in 1996.   The examiner must also address the clinical significance, if any, of the above referenced service treatment records.

All necessary tests and studies, including pulmonary function testing, should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

